            Case 5:19-cv-00293-JM Document 16 Filed 09/12/19 Page 1 of 3
                                                                                      u.s.';:!Jm~QR.
                                                                                 EASTERN DfSTRICT ARKA1sAs

                            UNITED STATES DISTRICT COURT                                 SEP 12 2019
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


JACK GORDON GREENE                                                                     PLAINTIFF

       v.                        CASE NO.     5.'/ q:('V--2 9 S--:T'M
WENDY KELLEY, Secretary, Arkansas
Department of Corrections                                                            DEFENDANT

                                 NOTICE OF RELATED CASE

               Pursuant to Local Rule 40.1 and General Order 39(b)(5), Defendants notice this

case as related to Green v. Norris, 5:04-cv-00373-SWW. This case challenges the

constitutionality of Arkansas law governing the administrative process by which inmates

challenge their competency to be executed. Greene is a state prisoner under sentence of death.

Greene v. Norris is Greene's Petition for Habeas Corpus, wherein he challenged his sentence of

death and the constitutionality of the death penalty generally and as applied to him. Judicial

economy dictates direct assignment to the same district judge, as both cases involve Greene's

challenge to the constitutionality of his sentence of death. If the State of Arkansas sets an

execution date for Greene, it is likely that Greene will seek a stay of execution from this Court,

as he did previously in state court in his challenge to the prior version of Arkansas law

challenged in this case. It is possible that Greene would seek to reopen Greene v. Norris and

seek a stay in that case as well. Judicial economy dictates that the same district judge consider

both cases to avoid inconsistent rulings on any request to stay Greene's execution and to avoid

the waste of judicial time of having multiple judges consider the same or similar issues.
Case 5:19-cv-00293-JM Document 16 Filed 09/12/19 Page 2 of 3



                         Respectfully submitted,

                         LESLIE RUTLEDGE
                          1f;pfj~
                          ~'L.Jacobs(2016167)
                           Assistant Solicitor General
                          OFFICE OF THE ARKANSAS A TI0RNEY GENERAL
                         323 Center Street, Suite 200
                         Little Rock, AR 72201
                         Ph:     (501) 682-2007
                         Fax: (501) 682-2591
                         Email: Dylan.Jacobs@ArkansasAG.gov

                          Counsel for Defendant




                             2
            Case 5:19-cv-00293-JM Document 16 Filed 09/12/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on September 12, 2019, I electronically filed the foregoing with the Clerk of
the Court, and served the following via electronic mail:


John C. Williams, Attorney at Law
Federal Public Defender's Office
1401 West Capitol Avenue
Suite 490
Little Rock, AR 72201

Scott W. Braden, Attorney at Law
Federal Public Defender's Office
1401 West Capitol Avenue
Suite 490
Little Rock, AR 72201

                                                  Isl Dylan L. Jacobs
                                                  Dylan L. Jacobs




                                                3
